07/06/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                              December 20, 2016 Session

        STATE OF TENNESSEE v. BRANDON SCOTT DONALDSON

                  Appeal from the Criminal Court for Knox County
                       No. 101256 Steven W. Sword, Judge


                             No. E2016-00262-CCA-R3-CD


The defendant, Brandon Scott Donaldson, appeals his Knox County Criminal Court jury
convictions of second degree murder, attempted second degree murder, and employing a
firearm during the commission of a dangerous felony, claiming that the trial court erred by
excluding certain evidence and by giving certain jury instructions, that the evidence was
insufficient to sustain his convictions of second degree murder and attempted second
degree murder, that the sentence imposed was excessive, and that the cumulative effect of
these errors prevented a fair trial. In addition, the defendant raises a number of challenges
to the statute regarding the death of a fetus. Because the trial court committed prejudicial
error by excluding as hearsay certain witness testimony, because this exclusion violated the
defendant’s constitutional right to present a defense, we reverse the defendant’s
convictions and remand for a new trial.

  Tenn. R. App. P. 3; Judgments of the Criminal Court Reversed; Case Remanded

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., filed a separate concurring opinion in which NORMA MCGEE OGLE, J.,
joined.

Jonathan Harwell, Assistant District Public Defender (on appeal); and Troy L. Bowlin II
and Sheena A. Foster, Morristown, Tennessee (at trial), for the appellant, Brandon Scott
Donaldson.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kevin J. Allen and
Molly Martin, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                         OPINION

                The Knox County Grand Jury charged the defendant with alternative counts
of the first degree murder of the victim, Marcia Crider, alternative counts of the first degree
murder of the victim’s unborn child, the attempted first degree murder of Ms. Crider’s
mother, Pebbles Renee Jones, and one count of employing a firearm during the
commission of a dangerous felony arising out of the February 13, 2013 shooting that
resulted in the death of the victim and her unborn child. The trial court conducted a jury
trial in January 2015.

              The State’s proof at trial showed that, in late 2012 and early 2013, the
19-year-old victim lived with her mother in an apartment in Knoxville. In early December
2012, the victim was pregnant with her first child, and the victim’s long-term boyfriend
and father of her unborn child, DeAndre Crutchfield, had moved to Nashville. The victim
and Mr. Crutchfield had separated at that time, although they continued daily
communications.

                Near the end of 2012 or in early January 2013, Mrs. Jones learned that the
victim had become a friend of the defendant, whom the victim referred to as “L.” Although
the victim never told Mrs. Jones that her relationship with the defendant had advanced past
friendship, Mrs. Jones was aware that the victim would stay overnight at the defendant’s
residence “two to three nights a week” in the weeks preceding the victim’s murder. Mrs.
Jones testified that the defendant was aware of the victim’s pregnancy and that he had
accompanied the victim to appointments with her obstetrician. Mrs. Jones testified that,
prior to the day of the murder, the defendant “was very respectful” and “nice.” Less than a
week before the murder, the victim had selected a crib from a local store but had no means
to transport it to her residence. The victim contacted the defendant, who drove to the store
and transported the crib for the victim, telling Mrs. Jones that “[w]hat makes [the victim]
happy makes [him] happy.” Mrs. Jones was also aware that the defendant lived with his
aunt, Angelia Knighton.

                On February 12, 2013, the defendant picked up the victim from Mrs. Jones’s
residence, and the victim stayed at the defendant’s residence overnight. The following
morning, the victim contacted Mrs. Jones at “nine something.” Mrs. Jones informed the
victim that she was en route to work; the victim told Mrs. Jones that she loved her, and Mrs.
Jones responded in kind. The victim contacted Mrs. Jones again at 10:15 and told her that
the defendant had “put his hands on” her. Mrs. Jones informed the victim that she was on
her way to pick her up. Before Mrs. Jones made it to her vehicle, the victim called back and
told her that the defendant had taken $1,200 from her. Mrs. Jones explained to the jury that
she had recently given the victim $1,000 to help defray the cost of items needed for the
baby. Mrs. Jones again told the victim that she was on her way.
                                             -2-
             While en route to the defendant’s residence, Mrs. Jones called the defendant:

             I asked him what was going on and did he put his hands on [the
             victim]. He said, “No.” He said, “Miss Renee, your daughter
             is crazy.”

             I don’t care how crazy she is, you don’t put your hands on her.

             And I – I said, “Look, I need to come and pick up what belongs
             to her.”

Although the defendant initially told Mrs. Jones to meet him at a Hardee’s restaurant near
his house, he changed his mind and told Mrs. Jones to come to his house, explaining that he
wanted “‘to be sure that nothing of [his] is broke[n].’”

              When Mrs. Jones arrived at the defendant’s residence, the defendant was not
present but both the victim and Ms. Knighton were. The victim was being “a little
mouthy,” and Mrs. Jones instructed her to “[h]ush” because she was “in somebody else’s
house,” and she should “respect this woman.” Mrs. Jones told the victim to collect her
things, and Mrs. Jones asked Ms. Knighton if any of the defendant’s things were broken.
When Ms. Knighton responded in the negative, Mrs. Jones called the defendant to inform
him of this, and the defendant appeared, walking toward the house. The victim told Mrs.
Jones that the defendant had “a gun in his pocket.” Mrs. Jones told the victim she wasn’t
“worried about him or his gun,” and she told the victim to gather her belongings so that
they could leave. Mrs. Jones noticed that the victim had a “red mark” on her neck.

              When the defendant stepped inside the residence, he “reached in his pocket
and he counted out $1120.” The victim told the defendant that she had an additional $80,
which the defendant disputed. The defendant told her that he had “‘$3,000 in [his]
pocket”’ so “‘[w]hat [did he] need [her] money for.’” The victim insisted that she was
owed $80, and Mrs. Jones told her to leave it alone so they could leave. Mrs. Jones
described the defendant’s demeanor at this point as “very calm.” Before the victim and
Mrs. Jones could leave the house, the victim said to the defendant, “‘Hmmm, I hope that
$80 is worth that Sprite I poured in your shoes.’”

              According to Mrs. Jones, the defendant “didn’t say a word” but pulled a
handgun from his right pocket and walked to his bedroom. While Mrs. Jones was rushing
the victim out the door of the residence, she overheard Ms. Knighton say, “‘No. No, L,
no.’” Mrs. Jones and the victim “basically [ran] to the car.” The victim got into the front
passenger seat, and Mrs. Jones got into the driver’s seat. The victim was “playing with her
                                           -3-
phone,” but Mrs. Jones saw the defendant walking toward their vehicle “with the gun in his
right hand.” As Mrs. Jones started to drive away, she heard a “pop, pop, pop, pop, pop.”
Because none of her windows shattered, she turned to the victim and said, “‘Baby, I think
we’re okay.’” Mrs. Jones had driven past approximately nine houses on Porter Avenue
when the victim turned to her and said, “‘Mama, I’ve been hit.’” Mrs. Jones saw “blood
gushing out of [the victim’s] nose and her mouth.” She stopped the vehicle and called
9-1-1; the records custodian for Knox County Emergency Communications District
testified that a call reporting a homicide on Porter Avenue came in at 10:53 a.m. Mrs.
Jones insisted that, between the time the victim told the defendant about pouring Sprite on
his shoes and stating that she had been hit, the victim said nothing.

               Mr. Crutchfield testified that, on the morning of February 13, he was
awakened by a telephone call from the victim. Before he could speak, he heard the victim
“screaming, ‘Quit hitting me. I’m pregnant.’” Mr. Crutchfield could not hear any other
voices in the background. He demanded to know what was happening, and the victim told
him that “he” took her money, but she did not identify the alleged thief. The victim and
Mr. Crutchfield continued exchanging telephone calls and text messages over the course of
an hour regarding Mr. Crutchfield’s plans to drive to Knoxville and the victim’s intent to
contact the police. Mr. Crutchfield sent a text message to the victim at 11:09 a.m. asking
her for an update, and he received no response.

             The defendant’s half-brother, Alexander Branner, testified that the defendant
contacted him following the shooting and asked Mr. Branner to leave the state with him.
Mr. Branner, who had an outstanding warrant for violating his probation, agreed to go with
him. Mr. Branner’s girlfriend agreed to register a vehicle in her name, which vehicle Mr.
Branner and the defendant drove to Rockford, Illinois on March 4. Both men were arrested
in Rockford on March 10, 2013. While hiding in Illinois, the defendant told Mr. Branner
about the events of February 13:

                    He told me he was staying with a female at the time that
             was a girlfriend. And the morning that it happened, he told me
             they had been arguing that morning over a financial dispute.
             And he tried to break up with her but she wouldn’t leave. He
             told me he tried to pack her stuff for her, but she was fighting
             him the whole time, calling him out his name, being
             disrespectful the whole time.

                    And he finally got her stuff packed up and he threw it in
             the front yard. And when he threw it in the front yard, she
             followed him out there, at which time he left and came back.

                                           -4-
              When he came back, she was still there, but her mother was
              there, also.

                     And to his – the front door to his house that he was
              staying in was open, so he went in. They passed each other
              coming . . . .

                     ....

                     He went to his room and his room was destroyed,
              clothes was destroyed. Said his room had been ransacked.

                      And when he came back to the front yard he said the –
              the – the lady and her mom were getting in the car, pulling off.
              But as they were leaving, she hung out the window and said,
              “That’s why we got herpes together.”

                     At which point he blanked out. He had a gun on him,
              and he shot at the car. And when he came back to, he said there
              were bullet shells around his feet and the car was pulling off
              around the block.

             On cross-examination, Mr. Branner elaborated that, during the argument on
February 13, the victim had threatened to “have [the defendant] robbed” and had
mentioned that she knew where the defendant’s mother lived and where the defendant kept
his money. The victim continued to make these threats when the defendant returned to his
house to examine his room, shortly before shooting the victim.

              Knoxville Police Department (“KPD”) Sergeant Jonathan Chadwell
responded to the scene of the shooting. Emergency medical personnel were on the scene,
tending to the victim, and other KPD officers were speaking with Mrs. Jones. Sergeant
Chadwell proceeded to the defendant’s residence, where a woman answered the door and
told him that no one else was inside. Sergeant Chadwell verified that information and
noted the strong smell of marijuana emanating from the residence. Sergeant Chadwell did
not, however, notice the smell of bleach and did not find the residence to be in disarray.
KPD Officer Brandon Wardlaw, who also responded to the crime scene, testified that he,
too, did not smell bleach in the house and did not notice any sort of damage to the interior.

             When KPD Officer and Crime Scene Analyst Edward Johnson responded to
the crime scene, he took dozens of photographs of Mrs. Jones’s vehicle and the
surrounding scene, which photographs were admitted into evidence. Officer Johnson later
                                            -5-
photographed the trajectory of the bullets using trajectory rods. He testified that the
vehicle had been struck six times: two bullets were discovered inside the vehicle, two
bullets were recovered from the victim’s body during the autopsy, one bullet ricocheted off
the back window, and one bullet entered and exited the driver’s side of the vehicle. One of
the bullets entered through the vehicle’s trunk lid, continued through the backseat, and
penetrated the lower part of the front passenger seat, which trajectory was consistent with
the victim’s being struck in the lower left side of her back. Officer Johnson testified that he
recovered a total of 11 shell casings and one cartridge from the scene.

               Officer Johnson also photographed the interior of the defendant’s residence,
and he did not recall the smell of bleach. Officer Johnson, in describing the photographs,
mentioned the presence of a Sprite can in the floor of the defendant’s bedroom. Officer
Johnson confiscated a handgun magazine and two boxes of ammunition from a drawer in
the defendant’s bedroom. On one side of the bedroom, several pairs of athletic shoes were
visible, including two pairs of “Jordans,” and Officer Johnson testified that those shoes and
the surrounding floor were “damp” where “some type of clear sticky liquid” had been
spilled.

               KPD Officer and Firearms Examiner Patricia Resig testified as an expert
witness in the area of firearms identification. Officer Resig stated that she examined the 11
nine-millimeter shell casings that had been recovered by Officer Johnson and determined
that all had been fired from the same semi-automatic weapon.

              KPD Sergeant Brian Dalton testified as an expert in shooting incident
reconstruction. After examining Mrs. Jones’s vehicle, Sergeant Dalton determined that
there were “at least six projectiles indicating six different flight paths through this vehicle.”
The first projectile he examined entered through the glass of the rear passenger-side
window and damaged the front passenger seat. Another projectile entered the vehicle’s
trunk and continued through both the back seat and the lower portion of the front passenger
seat. A third projectile ricocheted off the vehicle’s trunk, and another projectile entered the
vehicle near the rear driver-side taillight, but neither projectile entered the passenger
compartment. A fifth projectile entered through the left side of the trunk and ended in the
backseat armrest. Finally, the sixth projectile penetrated the rear bumper and exited the
bumper behind the driver-side rear tire.

               With respect to the position of the defendant relative to the position of the
vehicle at the time of the shooting, Sergeant Dalton made the following observations:

              [W]e’re seeing that this vehicle was hit from multiple different
              points from the passenger side all the way around to something
              that was parallel to the driver side. So again, vehicle’s moving;
                                              -6-
              it’s changing elevation in the roadway if the shooter is staying
              fixed; or the shooter is moving and the vehicle’s staying fixed;
              or both of those are changing at the same time.

              KPD Major Crimes Investigator Lynn Clemons testified that the United
States Marshals Service located the defendant in Cook County, Illinois on March 8, 2013.
Investigator Clemons flew to Illinois a few days later to interview the defendant and have
him transported back to Knoxville.

               Doctor Christopher Lochmuller, Chief Deputy Medical Examiner for Knox
County, conducted the victim’s autopsy. Doctor Lochmuller testified that the victim had
sustained two gunshot wounds: one entered the right side of her upper back, and one
entered the left side of her lower back. The bullet that entered the victim’s upper back
passed through the victim’s right third rib, the right lung, the aorta and pulmonary trunk,
the left lung, and lodged within her left breast. The other bullet entered the lower left side
of the victim’s back, passed through the left side of her pelvis, penetrated her uterus and
passed through the head of her 13-week-old male fetus, and ended in the victim’s bladder.
Although the gunshot wound to the victm’s lower back was “potentially survivable,” the
other wound “was highly likely to be fatal within minutes.” The injury to the fetus,
however, was “a nonsurvivable injury.” Toxicology tests on the victim’s blood were
negative for alcohol but revealed the presence of marijuana metabolites.

               With this evidence, the State rested. Following the trial court’s denial of the
defendant’s motion for judgments of acquittal and a Momon colloquy, the defendant chose
not to testify but did choose to present proof.

             Angelia Knighton testified that the defendant had been living with her on
Porter Avenue for approximately eight months prior to the shooting and that the victim
would stay overnight with the defendant two or three nights a week. On February 13,
2013, Ms. Knighton was awakened by the sound of arguing coming from the defendant’s
bedroom. Concerned, Ms. Knighton entered the defendant’s room and saw that the
defendant “had tears in his eyes.” The defendant told the victim that she needed to leave
because she had “‘put [her] hands on [him] too many times.’”

               Ms. Knighton testified that, following the argument, the defendant left the
house and returned sometime later, at which point he gave the victim $1,200. The victim
was “fussing” at the defendant, and the defendant walked away toward his bedroom.
When the defendant reemerged from his bedroom, the victim was “very upset” and was
still arguing with the defendant. The victim told the defendant that she had “poured Sprite
in all of his brand new tennis shoes” and had “poured bleach all over” several “pairs of
jeans [that] still had the price tags on them.” Ms. Knighton explained that she had a
                                             -7-
breathing condition and that the fumes from the bleach were so severe that she had placed
the clothing items into a bag and had thrown the bag into the garbage after the defendant
left later that day.

              After the victim and Mrs. Jones left the house, Ms. Knighton was “hanging
onto” the defendant in an attempt to prevent him from leaving the house because she knew
that he “had a gun in his hand.” Before Mrs. Jones pulled away from the defendant’s
house, the victim was “screaming” at him from the vehicle, and Mrs. Jones “hit the
accelerator” and started to speed away.

              On cross-examination, when asked why she had not mentioned the bleach to
officers during the course of her six-hour interrogation, Ms. Knighton said that she
“thought” she had. Ms. Knighton conceded that she had not provided officers with the
defendant’s real name, only referring to him as “L” instead, and she acknowledged that she
had told officers that she did not know who the defendant’s mother was, explaining that it
was “not [her] job” to find the defendant. Ms. Knighton insisted that the defendant’s taking
money from the victim had “nothing to do with” their argument. Ms. Knighton testified
that she never saw the defendant strike the victim, but she admitted that the defendant had
grabbed the victim by her coat and dragged her into the living room.

               Based on this evidence, the jury convicted the defendant of the lesser
included offenses of two counts of second degree murder and one count of attempted
second degree murder, and the jury found the defendant guilty as charged of the crime of
employing a firearm during the commission of a dangerous felony. Following a sentencing
hearing, the trial court imposed sentences of 25 years each for the second degree murder
convictions, eight years for the attempted second degree murder conviction, and 10 years
for the firearm conviction, all to be served consecutively to one another for a total effective
sentence of 68 years. Following the denial of his timely motion for new trial, the defendant
filed a timely notice of appeal.

               In this appeal, the defendant contends that the trial court erred by excluding
certain evidence and that the exclusion of the evidence deprived him of his constitutional
right to present a defense; that the trial court erred in its instructions to the jury on second
degree murder and voluntary manslaughter; that Tennessee Code Annotated section
39-13-214, which defines a human embryo or fetus as “another” for purposes of criminal
offenses, is void for vagueness and is unconstitutionally broad; that the evidence adduced
at trial was insufficient to sustain his convictions of second degree murder and attempted
second degree murder; that the sentence imposed was excessive; and that the cumulative
effect of the errors prevented him from receiving a fair trial. We will address each issue in
turn.

                                              -8-
                                 I. Exclusion of Evidence

               The defendant first contends that the trial court erred by excluding certain
evidence at trial and that the exclusion of that evidence interfered with his constitutional
right to present a defense. The evidence at issue concerns the exclusion of Ms. Knighton’s
testimony regarding statements made by the victim and the exclusion of some of the
victim’s telephone communications.

               At trial, Ms. Knighton testified regarding the argument she overheard
between the defendant and the victim on the morning of February 13. Ms. Knighton began
to testify that she heard the victim referencing a sexually-transmitted disease when the
prosecutor objected on the basis of hearsay. The trial court then conducted a hearing on the
testimony outside the presence of the jury, at which time Ms. Knighton testified, in
pertinent part, as follows:

              Q:     All right. So you – you said a lot of things to the [j]ury
              and – and – a few – few minutes ago, we had to cut you off.

              A:     Okay.

              Q:    What did you hear [the victim] say as she was crying
              and excited and angry? What did you hear her say?

              A:     She called him a “dirty dick m-f” and told him that’s the
              reason why his D-I-C-K was burning. And that they both was
              burning. And that’s the reason why that she didn’t give him
              none last night, because she went and got a shot, and “that’s the
              reason why your you-know-what is still burning.”

                     And I guess he figured out, you know, why he was
              feeling the way he was feeling and the reason why she was
              doing it with him when she did it. Because I don’t know if she
              was telling him another way matter [sic] that, you know –

              Q:     What was – what was . . .

              A:     – this is where it come from.

              Q:    Okay. And what was your impressions, based on the
              statements that [the victim] was saying to [the defendant],
              what was – what was your impression?
                                            -9-
             A:     That . . .

                     Well, my impression, the way I took it, the way she said
             it was that, you know, I mean, “I’ve done caught some type of
             venereal disease from somebody, and I went to bed and gave it
             to you.”

             Q:     Okay.

             A:    “So that’s the reason why I’ve been laying with you.
             Now we both have it. Now I’m fixed and you’re not getting
             nothing.”

Ms. Knighton continued, stating that, following this verbal altercation, the defendant left
and that both she and the victim stayed in the residence.

             Q:   Okay. Did [the victim] make any phone calls to her
             mom or anybody else?

             A:    She had made a phone call. She was calling her uncles
             or her cousins or somebody, that she said that she had
             somebody to take care of him that was going to ‘f’ him up.

             Q:   Okay. So you – you heard [the victim] say she had
             someone to take care of him, to ‘f’ him up?

             A:     Yeah. I was standing right beside her.

When the defendant returned to the house and gave the victim her money, Ms. Knighton
made the following observations:

             Q:     [Were the victim and the defendant] arguing at that
             point in time?

             A:      No. I mean, she was still, you know, babbling, saying –
             you know, fussing and stuff, you know. And her mom was
             telling her to hush. And she just kept on and kept on and kept
             on.



                                           - 10 -
              Q:     Okay. So your words was “she was babbling and
              fussing and stuff.”

              A:     I mean, cursing and still calling him names.

              Q:     Okay.

              A:     And what she’ll have done to him and –

              Q:     Okay.

              A:     – you know, a lot of threats.

               At the conclusion of this testimony, the trial court ruled that the victim’s
statements, as offered by Ms. Knighton, “about the venereal disease, and getting somebody
to come and . . . exact retribution on” the defendant are “clearly hearsay” not subject to any
exception. When the jury returned to the courtroom, the trial court instructed the jury “to
disregard any statement that Ms. Knighton said that [the victim] said concerning venereal
disease that either she had or [the defendant had].”

             On appeal, the defendant argues that the trial court erred by excluding as
hearsay both Ms. Knighton’s testimony regarding the statements the victim made to the
defendant regarding venereal disease and Ms. Knighton’s testimony regarding alleged
threats made by the victim against the defendant.

               “‘Hearsay’ is a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). “Hearsay is not admissible except as provided by these
rules or otherwise by law.” Id. 802.

              As our supreme court recently confirmed, “[t]he standard of review for
rulings on hearsay evidence has multiple layers.” Kendrick v. State, 454 S.W.3d 450, 479
(Tenn. 2015), cert. denied, No. 14A1098, 2015 WL 5032354 (U.S. Oct. 13, 2015). The
“factual and credibility findings” made by the trial court when considering whether a
statement is hearsay, “are binding on a reviewing court unless the evidence in the record
preponderates against them.” Id. (citing State v. Gilley, 297 S.W.3d 739, 759-61 (Tenn.
Crim. App. 2008)). “Once the trial court has made its factual findings, the next questions –
whether the facts prove that the statement (1) was hearsay and (2) fits under one the
exceptions to the hearsay rule – are questions of law subject to de novo review.” Kendrick,
454 S.W.3d at 479 (citing State v. Schiefelbein, 230 S.W.3d 88, 128 (Tenn. Crim. App.
2007); Keisling v. Keisling, 196 S.W.3d 703, 721 (Tenn. Ct. App. 2005)); see also Gilley,
                                            - 11 -
297 S.W.3d at 760 (stating that because “[n]o factual issue attends” the trial court’s
determination whether a statement is hearsay, “it necessarily is a question of law”).

               Turning first to the testimony of Ms. Knighton regarding the victim’s
telephone conversations and alleged threats against the defendant, such statements were
not erroneously excluded. Ms. Knighton stated that the defendant had left the residence
prior to the victim’s telephone calls, and Ms. Knighton did not testify that she had relayed
the information about the threats to the defendant prior to the shooting. Accordingly, such
testimony was properly excluded as hearsay because it could only have been offered for its
truth; if the defendant was unaware that the victim was seeking assistance to harm him,
such evidence could not have provided adequate provocation for the subsequent shooting.
Even if such testimony did not run afoul of the hearsay rules, it would have been irrelevant
because nothing indicated that the statements had ever been communicated to the
defendant. See Tenn. R. Evid. 401, 402.

                Conversely, Ms. Knighton’s testimony regarding the victim’s statements to
the defendant about giving him a venereal disease was clearly not offered to prove the truth
of the matter asserted; rather, these statements were offered to show the potential effect on
the listener, i.e., the defendant. Because these out-of-court statements of the victim’s were
not offered for their truth, they did not qualify as hearsay, and the trial court erred by
excluding them on that basis.

                Having determined that the exclusion of this particular testimony was in
error, we now turn to the question of whether this error “more probably than not affected
the judgment or would result in prejudice to the judicial process.” Tenn. R. App. P. 36(b).
We find that it does. Evidence that the defendant had been told, less than two hours before
he fatally shot the victim, that the victim had transmitted a venereal disease to him would
have certainly assisted him in his defense of adequate provocation. See T.C.A. §
39-13-211(a) (“Voluntary manslaughter is the intentional or knowing killing of another in
a state of passion produced by adequate provocation sufficient to lead a reasonable person
to act in an irrational manner.”). Moreover, by successfully arguing to keep this testimony
from the jury, the prosecutor was able to emphasize repeatedly during closing argument
that the nature of the dispute between the defendant and the victim was limited to the
destruction of the defendant’s shoes. The prosecutor ended his rebuttal argument thusly:

              The motive to kill her was because she disrespected him.
              Because she poured Sprite in his shoes. Because she tricked
              him. She – he’d given her back the money and she “aha’d”
              him. Aha.



                                            - 12 -
                      And that’s it. It’s as simple as that. As silly and as
              stupid as this woman’s death was and the death of Baby Crider,
              that’s all it’s about. A dang pair of shoes.

During closing argument, the prosecutor was also able to undercut Mr. Branner’s
testimony regarding venereal disease:

                     And what was the only – only variable that was
              different?

                     She put Sprite in his shoes.

                     And [the defendant] wants to say, you know, that – that
              through [Mr. Branner] that yelled out, “We got – that’s why we
              got herpes together.”

                     That doesn’t even make sense. People don’t get herpes
              together. One person gives another person herpes and you say,
              “You gave me herpes.”

                      That doesn’t even – so it doesn’t even make sense. The
              – the – the exaggeration that they’re trying to do, this hype, this
              make it look like she’s so much – she’s the Tasmanian Devil
              and he’s just an altar boy, all through the exaggeration of facts.

              The erroneous exclusion of Ms. Knighton’s testimony as hearsay
unquestionably affected the judgment and resulted in prejudice to the judicial process
because it not only undermined the defendant’s theory of adequate provocation but the
exclusion actually benefited the State’s theory that the only act of provocation was the
destruction of the shoes.

              The defendant also contends that the exclusion of Ms. Knighton’s testimony
regarding the victim’s statements on venereal disease violated his constitutional right to
present a defense.

               Although “[p]rinciples of due process require that a defendant in a criminal
trial have the right to present a defense and to offer testimony” favorable to his cause, State
v. Flood, 219 S.W.3d 307, 316 (Tenn. 2007) (citing Chambers v. Mississippi, 410 U.S.
284, 294 (1973); State v. Brown, 29 S.W.3d 427, 431 (Tenn. 2000)), that right is not
without limits, see Flood, 219 S.W.3d at 316 (citing Chambers, 410 U.S. at 302). Indeed,
the Supreme Court has observed that “[i]n the exercise of this right, the accused, as is
                                             - 13 -
required of the State, must comply with established rules of procedure and evidence.”
Chambers, 410 U.S. at 302. “So long as the rules of procedure and evidence are not
applied arbitrarily or disproportionately to defeat the purposes they are designed to serve,
these rules do not violate a defendant’s right to present a defense.” Flood, 219 S.W.3d at
316 (citing United States v. Scheffer, 523 U.S. 303, 308 (1998); Holmes v. South Carolina,
547 U.S. 319 (2006); Chambers, 410 U.S. at 302). To determine whether a particular
evidentiary ruling has violated a defendant’s constitutional right to present a defense, a
reviewing court must consider:

              (1)   Whether the excluded evidence is critical to the
              defense;

              (2)     Whether the evidence bears sufficient indicia of
              reliability; and

              (3)   Whether the interest supporting exclusion of the
              evidence is substantially important.

Flood, 219 S.W.3d at 316 (citing Brown, 29 S.W.3d at 434-45; State v. Rice, 184 S.W.3d
646, 673 (2006); State v. Rogers, 188 S.W.3d 593, 614 (Tenn. 2006)).

                In the instant case, as previously addressed, the trial court refused to admit
Ms. Knighton’s testimony regarding the victim’s statements on venereal disease on the
basis that it was inadmissible hearsay. Reviewing this decision against the criteria set forth
in Flood, we find that the excluded evidence was critical to the defense, in that it hindered
the defendant’s ability to show that he had been adequately provoked, and we cannot say
that the interest in excluding the evidence – which was not offered for its truth – was
substantially important. Although the fact that the evidence was provided by the
defendant’s aunt, as opposed to a less interested party, undercuts the reliability factor, the
critical nature of the evidence and the lack of substantial importance in excluding it amount
to a violation of the defendant’s constitutional right to present a defense. Thus, we find the
trial court erred in refusing to admit this evidence which, along with the evidentiary error in
excluding the same evidence, necessitates reversal of the defendant’s convictions.

      II. Jury Instructions on Second Degree Murder and Voluntary Manslaughter

               The defendant’s arguments relative to the jury instructions on second degree
murder and voluntary manslaughter are myriad. First, the defendant contends that the trial
court improperly instructed the jury on the mens rea of second degree murder and that the
trial court erred by instructing the jury that voluntary manslaughter was a lesser included
offense of felony murder. Second, the defendant argues that the trial court erred by using
                                             - 14 -
the Tennessee Pattern Jury Instructions in charging the jury on the offense of voluntary
manslaughter. Specifically, the defendant contends that the court erroneously instructed
the jury that a “state of passion” was an element of voluntary manslaughter rather than a
defense. Finally, the defendant argues that the trial court erred by its use of sequential jury
instructions.

               An accused’s consitutional right to trial by jury, see U.S. Const. amend. VI;
Tenn. Const. art. 1, § 6, encompasses a right to a correct and complete charge of the law,
see State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990). The trial court has a duty “to give a
complete charge of the law applicable to the facts of a case.” State v. Harbison, 704
S.W.2d 314, 319 (Tenn. 1986); see Teel, 793 S.W.2d at 249; see also Tenn. R. Crim. P. 30.

              The legal accuracy of the trial court’s instructions is a question of law subject
to de novo review. See Troup v. Fischer Steel Corp., 236 S.W.3d 143, 149 (Tenn. 2007).
The propriety of a given instruction is a mixed question of law and fact to be reviewed de
novo with a presumption of correctness. Carpenter v. State, 126 S.W.3d 879, 892 (Tenn.
2004); State v. Smiley, 38 S.W.3d 521, 524 (Tenn. 2001).

                When determining on appeal whether jury instructions are erroneous, this
court should “review the charge in its entirety and read it as a whole.” State v. Hodges, 944
S.W.2d 346, 352 (Tenn. 1997) (citing State v. Stephenson, 878 S.W.2d 530, 555 (Tenn.
1994)). A jury instruction is “prejudicially erroneous if it fails to fairly submit the legal
issues or if it misleads the jury as to the applicable law.” Id. (citing State v. Forbes, 918
S.W.2d 431, 447 (Tenn. Crim. App. 1995); Graham v. State, 547 S.W.2d 531 (Tenn.
1977)). Even if a trial court errs when instructing the jury, such instructional error may be
harmless. State v. Williams, 977 S.W.2d 101, 104 (Tenn. 1998). An error will be
considered harmless “unless, considering the whole record,” it “more probably than not
affected the judgment or would result in prejudice to the judicial process.” Tenn. R. App.
P. 36(b).

                                        A. Mens Rea

               The defendant argues that the trial court erroneously instructed the jury on
the mens rea of second degree murder by failing to specify that the defendant must be
aware that his conduct was reasonably certain to cause the death of the victim and by
failing to read the definition of the term “knowingly” in conjunction with the reading of the
instruction on second degree murder.

              The pertinent instructions given to the jury in the instant case are as follows:



                                             - 15 -
                     If you have a reasonable doubt as to the [d]efendant’s
              guilt of first-degree felony murder as charged in Counts 1
              and/or 2 . . ., then your verdict must be not guilty as to this
              offense or offenses, and then you shall proceed to determine
              his guilt or innocence of second-degree murder, a lesser
              included offense of both the first and second counts.

                     Here are the elements for second-degree murder.

                     Any person who commits second-degree murder is
              guilty of a crime. For you to find the [d]efendant guilty of this
              offense, the State must have proven beyond a reasonable doubt
              the existence of the following essential elements.

                     And there are two.

                     The first one is that the [d]efendant unlawfully killed
              the alleged victim. And once again, as to the first count it’s
              alleged to be Marcia Crider; and as to the second count it’s
              alleged to be an unborn child of Marcia Crider.

                     And then the second element is that the [d]efendant
              acted knowingly.

                     “Knowingly” . . . [is] defined in the definition sections
              of these instructions. Refer to those definitions here. And
              they’re a few pages into your booklet.

                The defendant is correct that the trial court did not orally define “knowingly”
in the context of its instruction on second degree murder, but the court did repeatedly
inform the jurors that the definition of “knowingly” and other terms could be found in the
definitions section of the jury instructions and that the jurors should refer to those
definitions. The definitions section of the instructions properly defined “knowingly” as a
person acting “with an awareness that h[is] or her conduct is reasonably certain to cause the
result.” Moreover, when providing the jurors with the instruction on the firearm charge,
the trial court stated as follows:

                     For this offense, “knowingly” means that a person acts
              knowingly with respect to the conduct or the circumstances
              surrounding the conduct when the person is aware of the nature
              of the conduct or that the circumstances exist. A person acts
                                             - 16 -
              knowingly with respect to a result of the person’s conduct
              when the person is aware that the conduct is reasonably certain
              to cause the result.

The instructions on second degree murder track the language of the pattern jury
instructions and were a correct statement of the law. Thus, any potential error attendant to
the trial court’s failure to define “knowingly” contemporaneously with its reading of the
second degree murder instruction is certainly harmless.

              With respect to the defendant’s contention that the trial court erroneously
instructed the jury on the mens rea of second degree murder, the defendant claims that the
court’s definition of “knowingly” was “inadequate and misleading” because it failed to
define the term “the result” to mean “the death of the victim.” The defendant relies on this
court’s decision in State v. Page, in which this court reversed a second-degree murder
conviction on the basis that the trial court had failed to properly instruct the jury that
second-degree murder was a result-of-conduct offense rather than a nature-of-conduct
offense. State v. Page, 81 S.W.3d 781, 788 (Tenn. Crim. App. 2002). The Page court
offered suggested jury instructions for second-degree murder, which included a definition
of knowingly to mean “that a person acts with an awareness that [his] [her] conduct is
reasonably certain to cause the death of the alleged victim.” Id.

               Although the definition of “knowingly” in the instant case did not include the
ending language of “the death of the alleged victim” rather than “the result,” it did not act
to alter the mens rea of second degree murder. The instruction given by the trial court still
properly informed the jury that second degree murder was a result-of-conduct offense.
Although the better practice would have been to use the precise language contained within
the Tennessee Pattern Jury Instructions, i.e., that knowingly means that a person was aware
that his conduct was reasonably certain to cause the death of the alleged victim, any
possible error in this regard would have had no bearing on the outcome of the trial and,
consequently, would have been harmless. See Tenn. R. App. P. 36(b).

             The defendant also argues that the trial court erred by instructing the jury that
second degree murder was a lesser-included offense of felony murder. We disagree.

              Tennessee Code Annotated section 40-18-110 plainly states that “[s]econd
degree murder is a lesser included offense of first degree murder as defined in §
39-13-202.” T.C.A. § 40-18-110(g)(1). Section 39-13-202 encompasses both first degree
premeditated murder and felony murder. T.C.A. § 39-13-202(a)(1)-(2). Thus, the trial
court properly instructed the jury on this issue.



                                            - 17 -
                  B. “State of Passion” and Sequential Jury Instructions

              The defendant next contends that the trial court erroneously instructed the
jury that a “state of passion” was an element of voluntary manslaughter rather than a
defense and that the trial court erred by its use of sequential jury instructions. Because we
believe these issues are effectively intertwined, we will address them together.

              The trial court issued the following instructions to the jury, as are relevant to
this issue:

                     If you have a reasonable doubt as to the [d]efendant’s
              guilt of first-degree felony murder as charged in Counts 1
              and/or 2 . . ., then your verdict must be not guilty as to this
              offense or offenses, and then you shall proceed to determine
              his guilt or innocence of second-degree murder, a lesser
              included offense of both the first and second counts.

                     Here are the elements for second-degree murder.

                     Any person who commits second-degree murder is
              guilty of a crime. For you to find the [d]efendant guilty of this
              offense, the State must have proven beyond a reasonable doubt
              the existence of the following essential elements.

                     And there are two.

                     The first one is that the [d]efendant unlawfully killed
              the alleged victim. And once again, as to the first count it’s
              alleged to be Marcia Crider; and as to the second count it’s
              alleged to be an unborn child of Marcia Crider.

                     And then the second element is that the [d]efendant
              acted knowingly.

                     “Knowingly” and “intentionally” for this offense are
              defined in the definition sections of these instructions. Refer to
              those definitions here. And they’re a few pages into your
              booklet.

                    The distinction between voluntary manslaughter and
              second-degree murder is that voluntary manslaughter requires
                                            - 18 -
that the killing result from a state of passion produced by
adequate provocation sufficient to lead a reasonable person to
act in an irrational manner.

       Again, “any alleged victim” includes a human embryo
or fetus at any stage of gestation in utero.

       If you find from the proof beyond a reasonable doubt
the [d]efendant is guilty of second-degree murder, then you
should find him guilty of that offense.

        If you find that the State has not proven beyond a
reasonable doubt the [d]efendant’s guilt of second-degree
murder in the first and/or second counts, or if you have a
reasonable doubt as to his guilt of that offense or offenses, then
your verdict must be not guilty as to that offense or offenses,
and then you shall proceed to determine his guilt or innocence
of voluntary manslaughter, a lesser included offense of both
the first and second counts.

       Voluntary manslaughter elements are as follows. Any
person who commits voluntary manslaughter is guilty of a
crime. For you to find the [d]efendant guilty of this offense,
the State must have proven beyond a reasonable doubt the
existence of the following essential elements. And there are
three.

       1. That the [d]efendant unlawfully killed the alleged
          victim. Again, in Count 1, the alleged victim is
          Marcia Crider; in Count 2 the alleged victim is an
          unborn child of Marcia Crider. And,
       2. That the [d]efendant acted intentionally or
          knowingly; and,
       3. That the killing resulted from a state of passion
          produced by adequate provocation sufficient to lead
          a reasonable person to act in an irrational manner.

       Again, the distinction between voluntary manslaughter
and second-degree murder is that voluntary manslaughter
requires that the killing result from a state of passion produced

                              - 19 -
              by adequate provocation sufficient to lead a reasonable person
              to act in an irrational manner.

                     ....

                      You shall not proceed to consider any lesser included
              offense until you have first made a unanimous determination
              that the [d]efendant is not guilty of the immediately preceding
              greater offense or unanimously have a reasonable doubt of the
              [d]efendant’s guilt of that offense.

               We first address the defendant’s claim that the trial court erroneously
instructed the jury that “state of passion” was a required element of voluntary manslaughter
which the State was required to prove. The defendant urges this court to adopt the position
that the required state of passion should be treated as a defense rather than an element of
the crime.

               In our view, the references to passion and provocation by their very nature
express neither elements of voluntary manslaughter that the State is required to prove nor
an absolute defense; instead, they are a type of built-in mitigation to a knowing or
intentional killing.

                Voluntary manslaughter is a form of intentional or a knowing killing, as the
case may be, the difference being that voluntary manslaughter, the lesser offense, is
committed following “a state of passion produced by adequate provocation sufficient to
lead a reasonable person to act in an irrational manner.” T.C.A. § 39-13-211(a). Although
the trial court in the instant case adhered to the long-standing practice of using
acquittal-first jury instructions, and although the jurors in the instant case were instructed
on the distinction between second degree murder and voluntary manslaughter, they were
also instructed – in no uncertain terms – that they “shall not proceed to consider any lesser
included offense until” first making a unanimous determination on the “immediately
preceding greater offense.” (Emphasis added). This, we believe, creates a conundrum. If
jurors unanimously find that the defendant committed a knowing killing and thus, second
degree murder, then under the edict of acquittal-first instructions, they would not reach the
issue of whether this knowing killing was mitigated by passion and provocation. It
logically follows, then, that if those same jurors found the defendant not guilty of a
knowing killing, thus acquitting him of second degree murder, then they necessarily should
be forced to acquit the defendant of voluntary manslaughter, having found the required
mens rea of a knowing or intentional killing lacking.



                                            - 20 -
               Relative to acquittal-first jury instructions, our supreme court has held that
“where a criminal defendant is entitled to jury instructions on lesser-included offenses, the
trial court shall instruct the jury to consider the offenses in order from greatest to least
within each count of the indictment” and that the jury “shall not proceed to consider any
lesser-included offense until it has first made a unanimous determination that the defendant
is not guilty of the immediately-preceding greater offense.” State v. Davis, 266 S.W.3d
896, 910 (Tenn. 2008). The defendant in Davis, however, was convicted of first-degree
premeditated murder. Although the defendant argued on appeal that “requiring a jury to
reach a unanimous verdict of not guilty on a greater offense before it may consider
lesser-included offenses” was inconsistent with state law, he made no claim that his crime
was the result of passion produced by adequate provocation. Id. at 901. In rejecting the
defendant’s argument, the high court stated that “a jury considering a greater offense, by
necessity, simultaneously considers, albeit not explicitly, all applicable lesser-included
offenses supported by the proof” and that a defendant is not “‘cheated’ out of a jury’s
consideration of lesser-included offenses simply because the jury is required to deliberate,
and may convict, on the greater offense, first.” Id. at 904-05. Although that analysis is
correct with respect to, as addressed by the Davis court, first and second degree murder, it
is inapplicable to first and second degree murder vis-à-vis voluntary manslaughter because
voluntary manslaughter requires the consideration of the crime having been committed in a
state of passion followed by adequate provocation, which factors are exclusive to the crime
of voluntary manslaughter. Although the issue presented in the present case may be
distinguished from Davis, we are constrained at this point to follow Davis and affirm the
use of acquittal-first instructions. This holding effectively precludes granting the
defendant relief on his complaint about the lack of adequate jury instructions regarding
voluntary manslaughter.

               Having so held based upon an earlier case decided by our supreme court, we
pause to comment respectfully that the supreme court should evaluate further the voluntary
manslaughter instruction issue so as to consider whether the mitigation components of that
offense should be charged in tandem with the instructions on murder. A determination of
whether this should be done is facilitated by addressing the functional status of the passion
and provocation components of the offense of voluntary manslaughter: Are the provisions
for passion and provocation essential elements of the offense? If so, augmenting the
murder instructions is problematic. The term “element” in the context of criminal
proscriptive statues, however, denotes a component of such a statute that the State is
required to prove beyond a reasonable doubt. See T.C.A. § 39-11-201. The State’s burden
to prove the crime’s essential elements has been elevated to the status of a due process
mandate. See Jackson v. Virginia, 443 U.S. 307, 319 (1979). The passion and provocation
components of the crime of voluntary manslaughter are exculpatory in nature–a largess in
favor of a defendant–and logically cannot form a component of the State’s burden of proof;
yet, the functional status of these terms has remained somewhat cloudy.
                                            - 21 -
               State v. Williams, 38 S.W.3d 532 (Tenn. 2001), is somewhat notable for
referring to the passion and provocation components of manslaughter as elements.
Williams, however, was an appeal from a conviction of second degree murder. As a
defense to the charge of murder, Williams claimed that the proof showed he had engaged in
mutual combat with the victim, thereby invoking a common law defense to a homicide
charge. The Williams court held that “the trier of fact must consider all facts surrounding a
killing, including the facts giving rise to an agreement to combat, to determine whether the
killing resulted from ‘a state of passion produced by adequate provocation sufficient to
lead a reasonable person to act in an irrational manner.’” Id. at 539. The court determined
that the common law notion of mutual combat was now subsumed within the framework of
the offense of voluntary manslaughter. Id. at 538. Further, the court, finding that the jury
had heard the defendant’s proof, held that, “by its verdict, the jury obviously rejected” the
argument of mutual combat and that the issue conclusively lay within the province of the
finder of fact. Id. The result was that the evidence was held to be sufficient “to support the
jury’s verdict of guilt[y] on the charge of second degree murder,” id. (emphasis added),
despite the defendant’s attempt to show that his passion and provocation abated his crime
to one of manslaughter. The plain implication is that the court viewed the advancement of
passion and provocation as a defensive function, albeit one that failed given the customary
deference to the jury’s prerogative. Whether passion and provocation are “elements” of
the offense of voluntary manslaughter had no play in the court’s decision, and it certainly
did not hold that these factors are elements. Indeed, the Williams court made the statement
about the passion and provocation terms being elements distinguishing manslaughter from
second degree murder while explaining that malice is no longer the distinguishing factor
between murder and the lesser forms of homicide. Id. It should be clear that Justice Birch
in Williams was not using the term “element” as a term of art–as an essential element in the
way we have defined it above.

              That said, we recognize that some opinions of the court of criminal appeals,
including one by the author of the current opinion, state without analysis that voluntary
manslaughter is a lesser included offense of first and second degree murder under part (b)
of State v. Burns, 6 S.W.3d 453 (Tenn. 1999). Burns part (b) was essentially a shoehorn
device for determining that an offense is a lesser included offense of a greater offense even
though the elements of the lesser offense are not subsumed within the greater. See id. at
466-67; see, e.g., State v. Paul Clifford Moore, Jr., No. E2015-00585-CCA-R3-CD, slip
op. at 16 (Tenn. Crim. App., Knoxville, May 12, 2016) (“As to Moore’s argument that
voluntary manslaughter is an atypical lesser included offense because it appears to have an
additional element that the greater offense does not, we note that the Tennessee Supreme
Court fully addressed this scenario under subsection (b)(1) of its definition of lesser
included offenses in        State v. Burns . . . .”); State v. Mario Ward, No.
W2007-00672-CCA-R3-CD, slip op. at 5 (Tenn. Crim. App., Jackson, Oct. 27, 2008)
                                            - 22 -
(“[T]he law is settled that attempted voluntary manslaughter is a lesser included offense of
attempted first degree murder under part (b) of the Burns test.” (citing State v. Dominy, 6
S.W.3d 472, 477 (Tenn. 1999)); State v. Hezekiah Cooper, No.
W2005-02481-CCA-R3-CD, slip op. at 15 (Tenn. Crim. App., Jackson, Dec. 20, 2007)
(“In this case, the State concedes that voluntary manslaughter is a lesser included offense
of first and second degree murder.” (citing Dominy, 6 S.W.3d 472, 477 n.9 (Tenn. 1999));
State v. Walter Wilson, No. W2001-01463-CCA-R3-CD, slip op. at 9 (Tenn. Crim. App.,
Jackson, Sept. 4, 2002) (inferring that voluntary manslaughter is a lesser included offense
of first degree murder under Burns part (b) because footnote 9 in Dominy “referred . . . to
the ‘passion’ language . . . as reflecting a less culpable mental state than required for first-
or second-degree murder”). We have no doubt that voluntary manslaughter may fall within
Burns part (b)’s threshold for offenses the elements of which indicate a lesser kind of
culpability, but to imply that the adoption of Burns part (b) was the development that made
it so was a wide-spread misreading of Dominy.

               To explain, we begin by noting that the typical precedential basis for saying
that voluntary manslaughter is a lesser included offense of first and second degree murder
via Burns part (b) is the oft-mentioned footnote 9 in Dominy, 6 S.W.3d at 477 n.9, the
companion case to Burns.              See, e.g., State v. Jeffery Lee Mason, No.
M2002-01709-CCA-R3-CD, slip op. at 6 (Tenn. Crim. App., Nashville, May 19, 2004)
(addressing Mason’s conviction of attempted voluntary manslaughter as a lesser included
offense of attempted first degree murder and stating that “[a]ttempted voluntary
manslaughter is a lesser included offense of attempted first degree murder under the Burns
test”). In Dominy, however, the supreme court was reflecting upon jurisprudential history.
It observed that State v. Trusty, 919 S.W.2d 305 (Tenn. 1996), the erstwhile regimen for
determining lesser included offenses in which the high court endeavored to make voluntary
manslaughter a lesser included offense of murder, had failed to recognize that voluntary
manslaughter was already a lesser included offense of first and second degree murder even
without the high court’s machinations in Trusty. The prevailing regimen for determining
lesser included offenses prior to Trusty was the so-called “Blockburger” test for lesser
included offenses as espoused by the earlier decision of Howard v. State, 578 S.W.2d 83
(Tenn. 1979). Under this test, an offense was a lesser included offense of a greater offense
when all of its essential elements were included with the greater offense. The historical
time period being referenced in Dominy was the time between the enactment of the present
criminal code in 1989 and the filing of Trusty in 1996, a time when the Howard rule
prevailed vis-a-vis the terms of the new code. In Dominy, Justice Drowota said, “Trusty
failed to recognize that the ‘passion’ language in the definition of voluntary manslaughter
simply reflects a less culpable mental state than required for first or second degree
murder.” Dominy, 6 S.W.3d at 477 n.9 (emphasis added). Hence, the court was saying
that, during this foregoing time period, voluntary manslaughter’s elements were included
within the elements of first and second degree murder, making it a lesser included offense
                                             - 23 -
of those greater offenses; the passion and provocation components of voluntary
manslaughter were not essential elements of the crime but “simply reflect[ed] a less
culpable mental state than required for first or second degree murder.” In footnote 9, the
Dominy court then stated, “Therefore, voluntary manslaughter is a lesser included offense
of first and second degree murder.” The reliance of progeny upon footnote 9 as “holding”
that voluntary manslaughter becomes a lesser included offense of first and second degree
murder via Burns part (b) probably stems from the Dominy court’s citing, immediately
after the above statement, the Burns test, emphasizing the language of the (b) part. Close
inspection of the citation, however, reveals that Justice Drowota used the analogous “see”
citation for this purpose. The import of this mechanism, combined with the preceding
statement, is that Burns part (b) afforded analogous or conducive support, not
determinative authority, for the statement. The more precise interpretation of Dominy,
therefore, is that the passion and provocation components of voluntary manslaughter are
defensive considerations and not essential elements of that offense.

              Furthermore, this treatment of this offense is accommodated by statute. The
passion and provocation components of voluntary manslaughter do not negate the mens
rea elements of intentional and knowing that underlie the murder offenses (in the same
way that the passion and provocation construct negated the existence of malice at common
law); however, Code section 39-11-203 provides, “A ground of defense, other than one (1)
negating an element of the offense or an affirmative defense, that is not plainly labeled in
accordance with this part has the procedural and evidentiary consequences of a defense.”
T.C.A. § 39-11-203(e)(1) (emphasis added). The ambit of this provision embraces the
passion and provocation components of the voluntary manslaughter statute. Recognizing
these components as having defensive import does not mean that one must be able to label
them collectively as a particular type of defense. It just “is what it is.”

               Determining, therefore, that the law at least does not affirmatively provide
that these components of voluntary manslaughter are true elements of the offense–and
further that the law does not preclude the contrary proposition–the issue is one of common
sense and logic. On this point, the notion that passion and provocation in the manslaughter
statute are essential elements of that offense is analytically unsound. For example, when
voluntary manslaughter is the conviction offense, would not classifying passion and
provocation as elements of that offense mean that the State’s failure to prove those
“elements,” exculpatory though they may be, result in a reduction of the charge or an
absolute acquittal? In that circumstance, it should be obvious that all the State should be
required to show is a knowing killing. That showing should entitle it to a conviction of the
charged offense of voluntary manslaughter.

              Requiring the State to prove what is essentially an exculpatory circumstance
is akin to a house divided unto itself. If in a given case there is a concern about the
                                           - 24 -
adequacy of the evidence of passion or provocation, courts should comprehend that the
concern is really for the evidentiary justification of a jury instruction on voluntary
manslaughter; it is not an issue of the “sufficiency” of the evidence establishing essential
elements of the crime. See Burns, 6 S.W.3d at 467-69 (explaining the process for
determining when the evidence justifies a jury instruction on a lesser included offense).
Once the proper determination about instructing the jury is made, the jury’s decision
resolves, if necessary, all other issues about the terms of voluntary manslaughter.

               Therefore, viewed in this light, the passion and provocation components of
voluntary manslaughter do not pose a structural barrier to augmenting the standard jury
instructions on first and second degree murder to acknowledge the effect of the lessened
culpability for an intentional or knowing killing.

             As a final note, we acknowledge that the basic pattern jury instruction for
second degree murder concludes with the following statement:

               The distinction between voluntary manslaughter and second
               degree murder is that voluntary manslaughter requires that the
               killing result from a state of passion produced by adequate
               provocation sufficient to lead a reasonable person to act in an
               irrational manner.

T.P.I. – Crim. 7.05(a) (16th ed). Although this statement imparts some information about
voluntary manslaughter, it does not explain how this information may be used amid the
jury’s consideration of second degree murder. At any rate, the pattern instruction on first
degree premeditated murder contains no reference to the effect of the voluntary
manslaughter components upon first degree murder.

                                     III. Death of a Fetus

                The defendant raises a number of issues relative to the death of the victim’s
unborn child. First, the defendant contends that Tennessee Code Annotated section
39-13-214, which includes human embryos or fetuses as victims of criminal acts, is void
for vagueness and violates his due process rights because it fails to define when an
unlawful killing occurs. In the alternative, the defendant argues that the trial court erred by
failing to instruct the jury regarding the legal definition of death, thus preventing the State
from establishing the defendant’s guilt of murder. Second, the defendant contends that
Tennessee’s fetal homicide statute is unconstitutionally broad “because the State is
asserting an interest in fetal life prior to viability that directly conflicts with the defendant’s
rights to due process and liberty” and that the exceptions to the fetal homicide statute
violate the Equal Protection Clause.
                                              - 25 -
              Tennessee Code Annotated section 39-13-214 provides as follows:

              (a) For the purposes of this part, “another” and “another
                  person” include a human embryo or fetus at any stage of
                  gestation in utero, when any such term refers to the victim
                  of any act made criminal by this part.

              (b) Nothing in this section shall be construed to amend §
                  39-15-201, or §§ 39-15-203 – 39-15-205 and 39-15-207
                  [regarding abortion].

              (c) Nothing in subsection (a) shall apply to any act or omission
                  by a pregnant woman with respect to an embryo or fetus
                  with which she is pregnant, or to any lawful medical or
                  surgical procedure to which a pregnant woman consents,
                  performed by a health care professional who is licensed to
                  perform such procedure.

Although this statute, prior to 2011, referred to “a viable fetus of a human being,” see
T.C.A. § 39-13-214 (2010), the 2011 amendment removed the viability requirement,
altering the language to read that “another” included “a fetus of a human being, regardless
of viability of the fetus,” see § 39-13-214 (Supp. 2011). The statute was again amended in
2012 to its present version, which removed the aforementioned language and substituted
the inclusion of “a human embryo or fetus at any stage of gestation in utero.” T.C.A. §
39-13-214 (Supp. 2012).

                With respect to the defendant’s contention that the aforementioned statute is
void for vagueness in that it fails to define “at what point a potential embryo or fetus falls
under the protection of the homicide statute,” we are unpersuaded. “A law is void for
vagueness if it fails either to give a person of ordinary intelligence a reasonable opportunity
to know what conduct is prohibited or to provide sufficient standards for enforcement.”
Moncier v. Board of Prof’l Responsibility, 406 S.W.3d 139, 152 (Tenn. 2013) (citing City
of Chicago v. Morales, 527 U.S. 41, 52 (1999)). Here, the legislature’s intent in amending
the statue could not have been more clear: they removed the viability requirement and
replaced it with language to include “a human embryo or fetus at any stage of gestation in
utero.” T.C.A. § 39-13-214 (emphasis added). Thus, if a human embryo exists, it is
protected under the statute. The summary of the bill which enacted the current amended
statute is instructive on this point:



                                             - 26 -
                      Under present law, the victim of an assaultive offense
              or a homicide includes a fetus of a human being, regardless of
              viability of the fetus, when any such term refers to the victim
              of any act made criminal by the provisions governing such
              offenses, and when at the time of the criminal act the victim
              was pregnant. It is the legislative intent that such provision in
              no way affect abortion, and such provision may not apply to
              acts that are committed pursuant to usual and customary
              standards of medical practice during diagnostic or therapeutic
              treatment.

                      This bill rewrites the above provisions. This bill instead
              specifies that the victim of an assaultive offense or a homicide
              includes a human embryo or fetus at any stage of gestation in
              utero, when any such term refers to the victim of any act made
              criminal by the provisions governing such offenses, and when
              at the time of the criminal act the victim was pregnant. The
              provision would not apply to any act or omission by a pregnant
              woman with respect to an embryo or fetus with which she is
              pregnant, or to any lawful medical or surgical procedure to
              which a pregnant woman consents, performed by a health care
              professional who is licensed to perform such procedure.

H.B. 3517, 107th Gen. Assemb., Reg. Sess. (Tenn. 2012). By further expanding the 2011
statutory language, which referred to a human fetus “regardless of viability,” to include a
human embryo or fetus “at any stage of gestation in utero,” the legislature removed any
question about the point at which an unborn child is considered a victim of a criminal
offense. Thus, the defendant’s vagueness argument is unavailing. Likewise, the
defendant’s contention that the trial court erred by failing to instruct the jury as to the legal
definition of death cannot be maintained. By including a human embryo or fetus “at any
stage of gestation in utero” in the definition of “another,” the legislature clearly intended
that the cessation of existence of any unborn child caused by a criminal offense (in this
case, the second-degree murder or “knowing killing of another,” see T.C.A. §
39-13-210(a)(1)) constitutes a death. Instructing the jury on the legal definition of death,
therefore, was unnecessary.

              The defendant also asserts that, because the statute lacks a requirement that
the defendant be aware of the pregnancy of the victim of a criminal offense, it violates the
due process principle that the inclusion of mens rea is required. The statute at issue,
however, does not define a criminal offense; rather, it defines a particular victim of
criminal offenses. As such, the statute need not require mens rea. The operative
                                              - 27 -
proscriptive statute, in this case, Tennessee Code Annotated section 39-13-210, establishes
the mens rea by requiring that a killing be knowing. To the extent the defendant is arguing
that the State failed to prove he was aware that the victim was pregnant in order to prove
him guilty of knowingly killing the victim’s unborn child, the trial testimony belies this
contention. Mrs. Jones testified that the defendant was well-aware of the victim’s
pregnancy, even accompanying her to appointments with her physician and assisting her
with the transportation of a new crib, and Mr. Crutchfield testified that, during a telephone
conversation on the day of the murder, he overheard the victim’s screaming to the
defendant, “Quit hitting me. I’m pregnant.”

               With regard to the defendant’s arguments that the statute at issue violates his
rights of due process and equal protection under the law, these arguments, too, must fail.
The defendant claims that the State has no compelling interest in the protection of a
non-viable fetus, thus rendering the pertinent statute overbroad. Although a statute “may
be challenged as overbroad when it reaches a substantial amount of constitutionally
protected conduct,” State v. Burkhart, 58 S.W.3d 694, 700 (citing Village of Hoffman
Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494 (1982)), the defendant has
failed to identify the sort of constitutionally-protected conduct which the statute allegedly
seeks to prohibit. As the trial court posited in its order denying the defendant’s motion to
dismiss the charges of the murder of the unborn child, “If the fetus of [the victim] was not
viable, does the [d]efendant claim he had the right to destroy it? Surely, the discharge of a
firearm into another person is not constitutionally protected conduct.” Without question, it
is not.

               Likewise, the statute at issue does not violate the defendant’s right to equal
protection under the law. The defendant asserts that he is being treated differently than a
pregnant woman who kills her child in utero. Using the rational basis test, see Dee Ann
Curtis Gallaher v. Curtis J. Elam, 104 S.W.3d 455, 461 (Tenn. 2003), the trial court
determined that the defendant and the victim, “or any other pregnant female, are not
similarly situated” because the pregnant woman is “carrying a child in her own body” and
the defendant was not. The trial court continued as follows:

                      This difference is founded upon a legitimate state
              interest and the statute bears a reasonable relationship to that
              interest. As explained above, the State has a legitimate interest
              in protecting life and potential life. The distinction between a
              pregnant woman and everyone else in the world is a reasonable
              distinction. Therefore, the statute does not violate the equal
              protection doctrine of either the state or federal constitutions.



                                            - 28 -
We find no fault in the trial court’s rationale. Because the defendant and a pregnant woman
are not similarly situated, section 39-13-214 is not violative of the defendant’s right to
equal protection under the law.

                                       IV. Sufficiency

              The defendant next contends that the evidence adduced at trial was
insufficient to support his convictions of second-degree murder and attempted
second-degree murder. We disagree.

              We review the defendant’s claim of insufficient evidence mindful that our
standard of review is whether, after considering the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S.
307, 319 (1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This
standard applies to findings of guilt based upon direct evidence, circumstantial evidence,
or a combination of direct and circumstantial evidence. State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011).

                When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact. Id.
Questions concerning the credibility of the witnesses, the weight and value of the evidence,
as well as all factual issues raised by the evidence are resolved by the trier of fact. State v.
Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court must afford the
State the strongest legitimate view of the evidence contained in the record as well as all
reasonable and legitimate inferences which may be drawn from the evidence. Id.

               Criminal attempt occurs when a person “acting with the kind of culpability
otherwise required for the offense . . . [a]cts with intent to cause a result that is an element
of the offense, and believes the conduct will cause the result without further conduct on the
person’s part.” T.C.A. § 39-12-101(a)(2). “Second degree murder is . . . [a] knowing
killing of another.” T.C.A. § 39-13-210. “A person acts knowingly with respect to a result
of the person’s conduct when the person is aware that the conduct is reasonably certain to
cause the result.” Id. § 39-11-302(b).

               Here, the proof adduced at trial established that, while Mrs. Jones was
driving the pregnant victim away from the defendant’s residence, the defendant knowingly
fired 11 gunshots at Mrs. Jones’s vehicle. Six bullets struck the vehicle, two of which hit
the victim, killing her and her unborn child. Although the defendant argues on appeal that
the State failed to prove that he intended to kill Mrs. Jones, the fact that he repeatedly fired
a handgun at a moving vehicle containing both the victim and Mrs. Jones certainly
                                             - 29 -
provided the jury with sufficient evidence of his intent to commit attempted second degree
murder. Moreover, despite the defendant’s claims that he was adequately provoked by the
victim, thus necessitating a verdict of the lesser-included offense of voluntary
manslaughter, such matters of evidentiary weight were within the exclusive province of the
trier of fact, and this court will not reweigh such evidence. See Dorantes, 331 S.W.3d at
379.

             Taking all of this evidence into consideration, we find that the evidence
supports the defendant’s convictions of second degree murder and attempted second
degree murder. Although not raised by the defendant on appeal, we hold the evidence
likewise supports the defendant’s conviction of possession of employing a firearm during
the commission of a dangerous felony.

                                       V. Sentencing

              Next, the defendant contends that the 68-year sentence imposed by the trial
court is excessive and that the trial court erred by ordering consecutive sentencing. Again,
we disagree.

               Our standard of review of the trial court’s sentencing determinations in this
case is whether the trial court abused its discretion, but we apply a “presumption of
reasonableness to within range sentencing decisions that reflect a proper application of the
purposes and principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn.
2012). The application of the purposes and principles of sentencing involves a
consideration of “[t]he potential or lack of potential for the rehabilitation or treatment of
the defendant . . . in determining the sentence alternative or length of a term to be
imposed.” T.C.A. § 40-35-103(5). Trial courts are “required under the 2005 amendments
to ‘place on the record, either orally or in writing, what enhancement or mitigating factors
were considered, if any, as well as the reasons for the sentence, in order to ensure fair and
consistent sentencing.’” Bise, 380 S.W.3d at 706 n.41 (citing T.C.A. § 40-35-210(e)).
Under the holding in Bise, “[a] sentence should be upheld so long as it is within the
appropriate range and the record demonstrates that the sentence is otherwise in compliance
with the purposes and principles listed by statute.” Id. at 709.

              With respect to consecutive sentencing, our supreme court has held that the
standard of review adopted in Bise “applies similarly” to the imposition of consecutive
sentences, “giving deference to the trial court’s exercise of its discretionary authority to
impose consecutive sentences if it has provided reasons on the record establishing at least
one of the seven grounds listed in Tennessee Code Annotated section 40-35-115(b).” State
v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013). In State v. Wilkerson, 905 S.W.2d 933
(Tenn. 1995), the supreme court imposed two additional requirements for consecutive
                                            - 30 -
sentencing when the “dangerous offender” category is used: the court must find that
consecutive sentences are reasonably related to the severity of the offenses committed and
are necessary to protect the public from further criminal conduct. Id. at 937-39; see State v.
Imfeld, 70 S.W.3d 698, 707-08 (Tenn. 2002).

              In the instant case, the record reflects that the trial court, in sentencing the
defendant, considered all appropriate principles set forth in Code section 40-35-210(b).
The court found no mitigating factors but found several enhancement factors to be
applicable: that the defendant had a previous history of criminal convictions or criminal
behavior, that the defendant had previously failed to comply with the conditions of a
sentence involving release into the community, that the defendant had no hesitation in
committing the crimes when the risk to human life was high,1 and that the defendant was
on probation at the time he committed the instant offenses. See T.C.A. § 40-35-114(1), (8),
(10), (13). 2 The court then imposed the maximum sentence of 25 years for the
second-degree murder convictions, the minimum sentence of eight years for the attempted
second-degree murder conviction, and the mandatory minimum sentence of 10 years for
the firearm conviction, to be served consecutively to the eight-year sentence by operation
of law. Because the trial court considered all relevant principles associated with
sentencing, no error attends the imposition of these within-range sentences.

             With regard to sentencing alignment, the trial court based its imposition of
consecutive sentencing on the finding that the defendant was a dangerous offender. See
T.C.A. § 40-35-115(b)(4). In making this finding, the trial court referenced the statutory
requirements of the dangerous offender statute as well as the Wilkerson factors and stated
as follows:

                        One is, is the behavior, as I just stated, indicates little or
                 no regard for human life.

                       The [c]ourt finds that that does apply in this case. [The
                 defendant] knew that [the victim] was pregnant at the time, and
                 he knew that there were three people in this vehicle that he was
1
        Although it is unclear from the record whether others were present in the vicinity of the shooting,
the potential misapplication of this enhancement factor would not alter our analysis.
2
         It is not completely clear from the record whether the trial court applied the enhancement factor of
great personal injury to the victims. See T.C.A. § 40-35-114(6). In discussing this factor, the court stated
that the factor “can apply” to the homicide convictions in counts one through four but that M[r]s. Jones did
not appear to suffer great personal injury and that the damage to her vehicle, while “impactful to [her]
financial situation,” was less significant “in light of the nature of the offenses that we’re talking about here.”
The trial court concluded its discussion of this factor by stating that it did not “think that that enhancement
factor really works to enhance in this case.”
                                                       - 31 -
shooting at. And this vehicle was driving, fleeing, I’m sure,
from M[r]s. Jones’s testimony, down this narrow
neighborhood street, with houses all around, in the middle of
the day. And he shoots not just once or twice or three times
into this car, but 11 times that the police were able to recover
shells for. And so that certainly is behavior that is indicating
little or no regard for human life.

       And he didn’t hesitate. These people were leaving, and
he came out there in the street and starts firing as he walks up
the street. And so the [c]ourt does find that the facts in this
case do support that.

        Next the [c]ourt has to find that the circumstances
surrounding the commission of the offense are aggravated.
Here we have a domestic situation where a mom, the – the
female, was trying to get her daughter to – and grandchild
away and to safety. They had made it to the car. The car
started. And it’s not clear from the facts, at least it wasn’t clear
to me, is when the first bullet struck, if the vehicle was still
parked or if it was already moving. But it was certainly clear
that the argument was over, the fight was over. That these
folks were leaving and trying to get away.

        And [the defendant] tracked them down. He left the
house, went across the lawn, came down into the street, and
opened fire onto this vehicle. And not only did Ms. Crider lose
her life, and not only did her unborn baby lose its life, but the
autopsy picture shows that that baby was – was struck right in
the head.

       And had it not been for the protection of the vehicle,
M[r]s. Jones would have been struck as well, we could tell
from the trajectories as testified to by the police.

        And so this is not just a domestic situation where people
are fighting and – and they’re wrestling over a gun and
somebody gets shot. This is a situation where the domestic
situation was over. And he tracked them down for no other
point than he was angry and wanted to kill these people. And
he exceeded [sic] two out of three times.
                               - 32 -
      And so the [c]ourt finds that those facts are sufficient to
show that the circumstances in this case are, in fact,
aggravated.

       And also the [c]ourt has to find that confinement for an
extended period of time is necessary to protect society from the
[d]efendant’s further criminal conduct. Here we don’t have a
lot to go on, on [the defendant’s] history. And that would
normally point to concurrent sentences because if you don’t
have this track history of showing that you’re a dangerous
person, then it’s – it’s difficult for the [c]ourt to find it’s
necessary to protect society.

       But that’s not the only factor the [c]ourt can consider.
That’s one of them. And in fact, the [d]efendant was under
supervision when this happened. He was a convicted felon.
Wasn’t even supposed to have a firearm. He had absconded
from his probation.

        And so that shows that even when [the defendant] is
under the supervision of the state in the community, that he
will thumb his nose at those rules and report when he wants to
report, have a gun if he wants to have a gun.

       There’s been some testimony about drugs. I don’t
know how closely that was connected to [the defendant]. I
certainly think probably by a preponderance of the evidence I
could find that he – that was – those were his drugs, but I don’t
think it’s beyond a reasonable doubt. So I’m not going to
apply – find that he – he had those – those drugs at the time.

       He does have a juvenile history, though, that we can
look at beyond this felony conviction. And juvenile court’s
whole purpose is to treat, train, and rehabilitate. And they
obviously failed in [the defendant’s] case. Even though he
doesn’t have a violent history, he certainly has a history of
people trying to rehabilitate him in the community
unsuccessfully.

       ....
                              - 33 -
        And so when you put together the fact that [the
defendant] has been unwilling to follow the rules of probation,
to be rehabilitated either through probation or juvenile
probation, and that he engages in this incredibly violent act,
and then flees the scene, the [c]ourt does find that parole
wouldn’t be any different. There’s no – no doubt in my mind
that if he was on parole supervision he’s not going to follow
the – the – the prohibitions to have a gun, if he wouldn’t follow
them while he’s on probation.

        And so the [c]ourt finds that that factor applies as well;
that it’s necessary to protect society and because he’s shown a
willingness to engage in violent behavior even while on
supervision. And so society does need to be protected from
[the defendant’s] further criminal conduct.

       Now, there is an overriding factor in sentencing
considerations. It’s one of the – the main principles that the
[c]ourt has to follow. And the appellate courts have cited that
in determining whether or not someone’s a dangerous offender
and you can run cases consecutive. It has to be that the
aggregate length reasonably relates to the seriousness of the
offense.

        And here is where – I think where [defense counsel’s]
argument comes in about the jury rejected first-degree murder
in this case. And that if the [c]ourt were to run these sentences
consecutive then, in fact, he’s going to end up with more than
he would have had it been a first-degree murder case.
However . . .

     And I – I think that’s – there’s some logic to that
argument that [defense counsel] takes.

       But when you think about it, had the jury found the
[d]efendant guilty of first-degree murder, and I think there was
sufficient evidence for them to do that had they chose to, then
he wouldn’t be looking at 51 years, he’d be looking at possible
137 years ‘cause the [c]ourt would still be making these same
determinations on whether or not the cases should run
                              - 34 -
             consecutive. So he’d be looking at not just one 51-year
             sentence, but two 51 years, and perhaps 25 and ten stacked on
             top of those. So if my math is correct, that turns out by the 137
             years.

                    And so he got a big break. Whether or not I run these
             consecutive or concurrent, the jury, by finding him guilty of
             second-degree murder, gave him a – a – a large break,
             regardless of what I do.

                     And so when you look at this, I am most struck by the
             fact that one of these victims had their life stolen without doing
             a thing. This baby didn’t say a word to [the defendant]. This
             baby didn’t pour Sprite in his shoes. This baby did nothing but
             sit in its mother’s womb as she tried to flee from [the
             defendant] and get away, and he stole that life before that baby
             could even take its first breath.

                    And so an aggregate consecutive sentencing I certainly
             believe would reasonably relate to the seriousness of the
             offenses that [the defendant] has committed in this case.

              The trial court, in this incredibly thorough and well-reasoned analysis,
addressed both the statutory requirements for a finding that the defendant was a dangerous
offender, see T.C.A. § 40-35-115(4), and the requisite Wilkerson factors, see Wilkerson,
905 S.W.2d at 937-39. As such, the proof established that the defendant was a dangerous
offender. We therefore find an adequate basis for the imposition of consecutive
sentencing.

                                  VI. Cumulative Error

              Because we have already determined that the defendant is entitled to a new
trial based upon the trial court’s erroneous exclusion of certain testimony, we need not
address his claim of cumulative error.

                                       Conclusion

             Based upon the foregoing analysis, we reverse the judgments of the trial
court and remand this matter to the Knox County Criminal Court for a new trial.



                                           - 35 -
         _________________________________
         JAMES CURWOOD WITT, JR., JUDGE




- 36 -